 ASHI('RAFT'S MARKE'T, INC.Ashcraft's Market, Inc. and Meat Cutters Local 539,United Food and Commercial Workers Interna-tional Union, AFL-CIO,' Petitioner, and RetailStore Employees Union, Local No. 20, United Foodand Commercial Workers International Union,AFL-CIO,2Petitioner. Cases 7RC-15501 and 7RC 15493November 15, 1979DECISION AND DIRECTION OF ELECTIONBy CHAIRMAN FANNIN ANI) MtMLBlRS JENKINSAND PN LI.-)Upon separate petitions duly filed under Section9(c) of the National Labor Relations Act, asamended, a consolidated hearing was held on July 27.1979, before Hearing Officer Katherine Porach of theNational Labor Relations Board. On August 6, 1979,the Regional Director for Region 7 issued an ordertransferring the case to the Board. Subsequently, theEmployer, the Meat Cutters, and the Retail StoreEmployees Union filed briefs with the Board.3Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has reviewed the Hearing Officer's rul-ings made at the hearing and finds that they are freefrom prejudicial error. The rulings are hereby af-firmed.Upon the entire record in these cases, the Boardfinds:I. The Employer is engaged in commerce withinthe meaning of the Act and it will effectuate the pur-poses of the Act to assert jurisdiction herein.2. The labor organizations involved claim to repre-sent certain of the employees of the Employer.3. A question affecting commerce exists concern-ing the representation of certain employees of theEmployer within the meaning of Section 9(c)(1) andSection 2(6) and (7) of the Act.4. In Case 7-RC-15501, the Meat Cutters seeks aunit of meat department employees at the Employer'sAlma, Michigan, retail grocery store. In Case 7-RC15493, the Retail Store Employees Union seeks a unitof all the Employer's nonsupervisory employees atthe same store, excluding the meat department em-ployees. The Employer contends that only an overallunit is appropriate. There is no prior bargaining his-Herein referred to as the Meat Cutters.2Herein referred to as the Retail Store Employees Union.The Employer has requested oral argument This request is herehs de-nied as the record and the briefs adequately present the issues and the posi-tions of the parties.tory, and no labor organization seeks to represent theemployees in a larger unit.4The Employer operates retail grocery stores inthree different locations, but only the Alma, Michi-gan, store is involved in this proceeding. There are 46employees at this location, 5 of whom work in themeat department.The record discloses that because of the type ofmeat products handled by the Employer, the meatdepartment employees do not utilize traditional meat-cutting skills. The meat department receives no sidesof beef. Instead. prepackaged and prepriced meats,which are merely unloaded from delivery trucks andplaced on the shelf, account for two-thirds of the Em-ployer's products. "Boxed beef," which arrives frozenand requires simple trimming and cutting into smallerpieces, constitutes the remaining one-third.The record indicates that it is the Employer's pol-icy to encourage interchange work between the meatdepartment and other sections of the store. Once ortwice each week meat employees work together withother employees unloading delivery trucks. On adaily basis the baggers from the front end of the storedo substantial work in the meat area, such as stockingthe display cases. Split shifts in meat and other de-partments have been regularly scheduled for threeother employees, and once a week two employeesfrom other sections are regularly scheduled to work inthe meat department.Store Manager Ferguson directly supervises all ofthe departments and makes all final decisions relatingto work in each. Although there is a meat departmenthead, the record indicates that 90 percent of his dutiesare routine. He does not have the authority to allowmeat employees to leave early without the store man-ager's consent, and he prepares their working sched-ules5under the store manager's guidelines. Addition-ally, the meat department head cannot assign anemployee to extra hours of work during the weekwithout the consent of the store manager. The recorddiscloses that there is also a meat supervisor respon-sible for meat operations in all three stores, but hevisits each store only once or twice a week and doesnot exercise daily supervision.Although the meat employees have a separatework area and wear uniforms which distinguish themfrom other employees, they are nonetheless subject tothe Employer's system of uniform job and wage clas-sifications. The job titles are student clerk, clerk, anddepartment head, and these classifications are appli-4 At the hearing both Unions indicated that they would proceed with theelection process should an overall unit he found approprinate' Essentially. the meat employees work dunng the same hours as employ-ees in other departments The (only scheduling difference is that. pursuant toa policy initiated within the last 5 or 6 months, meat employees do not workon Sundays246 NLRB No. 68471 DECISIONS OF NATIONAL. LABOR REI.ATIONS BOARDcable in all departments of the store. Wages and in-creases are established in accordance with these clas-sifications, and consequently a meat employee's wageis the same as that of an employee with the same jobtitle in another department. Similarly, the record dis-closes that the Employer has established uniformpolicies with respect to vacations and other benefits.Although the Board has often found in recent yearsthat meat employees have a distinguishable commu-nity of interest,6many of the circumstances whichhave justified separate units are not present here.Thus, in R-N Market, Inc., the Board noted the pres-ence of two highly skilled meatcutters whose wageswere the highest in the store. The Board emphasizedthat the separate interests of meat employees andother employees were underscored "by the fact thatthe Employer operates its meat department essen-tially on a cut-to-order basis rather than with the useof prepackaged or prewrapped meats." As noted, tra-ditional meatcutting skills are not present here. TheEmployer does not operate an apprentice program,and employees are trained on the job.Interchange in the Employer's facility is also moreextensive than in Big Y Supermarkets and R-N Mar-ket, where employee interchange which occurred onlyduring lunch hours, rush periods, and emergencies'See, e.g., R-N Market. Inc., 190 NLRB 292 (1971); Alied Super Markets,inc., 167 NLRB 361 (1967); Big Y Supermarkets. 161 NLRB 1263 (1966);Priced-Less Discount Foods Inc.. d/b/a Payless, 157 NLRB 1143 (1966):Mock Road Super Duper, Inc.. 156 NLRB 983 (1966).was found to be insubstantial. Additionally, the Em-ployer's uniform wage and job classification systemdistinguishes its operations from those in Priced-LessDiscount Foods, Inc. and Big Y Supermarkets, wheremeat employees received higher wages than employ-ees in other departments. Finally, the separate dailysupervision for meat employees found in Mock RoadSuper Duper, Inc. and Priced-Less Discount Foods,Inc. is not present in the Employer's facility.Therefore, the circumstances of this case indicatethat the meat employees do not have a separate com-munity of interest, and we find, accordingly, that thefollowing employees constitute a unit appropriate forpurposes of collective bargaining within the meaningof Section 9(b) of the Act:All full-time and regular part-time employeesat the Employer's Alma, Michigan, facility, ex-cluding the manager, guards, and supervisors asdefined in the Act.7[Direction of Election8and Excelsior footnoteomitted from publication.]7 he Retail Store Employees Union's original petition sought to include"lease and licensed departments" within the unit, but the petition wasamended at the hearing to delete those departments.I Either Petitioner shall be permitted to withdraw its petition withoutprejudice upon written notice to the Regional Director for Region 7 within10 days from the date of this Decision and Direction of Election. IndependentLinen Service ('ompanv of Mississippi. 122 NLRB 1002 (1959). Further, inas-much as the unit found appropriate herein is larger than the units sought byPetitioners, the Direction of Election is conditioned upon a demonstrationby either Petitioner, within 10 days from the date hereof, that it has anadequate showing of interest i the broader unit found appropriate.472